DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 28, 2022 has been entered. Claims 1-7 and 15-21 remain pending in the application. Claims 8-14 have been cancelled. Applicant’s amendments to the drawings and specification have overcome the objections previously set forth in the Non-Final Office Action mailed March 28, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonutti (US 2011/0202123).
Regarding claim 1, Bonutti teaches a catheter assembly (needle system 10) comprising: a catheter adapter body (base 200 and housing 112), the catheter adapter body comprising: a proximal end; a distal end; an inferior surface (surface 204); a superior surface (surface having pivot 202; Figure 1); and a catheter adapter channel (housing 112) formed within the catheter adapter body and extending from the superior surface (Figure 1); and a catheter (needle 102; “flexible needles 102” [0046]) comprising: a proximal end; a distal end; and a catheter lumen extending between the proximal end and the distal end of the catheter (Figure 2), wherein: the proximal end of the catheter is coupled to the catheter adapter body such that the catheter lumen is in fluid communication with the catheter adapter channel (“housing 112 may include a proximal end 116, which may include a connector for coupling to a conduit for conveying fluids to and/or from the needle 102 and/or a container, such as a tube for collecting a blood sample.” [0047]); and an angle formed between the inferior surface of the catheter adapter body and a first longitudinal axis of the catheter adapter channel (along the same axis as the needle 102) is greater than 4 degrees (Figures 5 and 6, for example; “housing 112A may be angled with respect to base 200A at about 20 degrees when pivoted to a needle-guide position as shown in FIG. 5.” [0058]).

Regarding claim 2, Bonutti teaches the catheter assembly of claim 1, wherein: the catheter adapter body comprises a second longitudinal axis extending between the proximal and distal ends of the catheter adapter body (longitudinal axis extending between distal end 114 and proximal end 116 parallel to surface 204); and an angle formed between the first and second longitudinal axes is greater than 10 degrees (Figures 5 and 6, “housing 112A may be angled with respect to base 200A at about 20 degrees when pivoted to a needle-guide position as shown in FIG. 5.” [0058]).

Regarding claim 3, Bonutti teaches the catheter assembly of claim 2, wherein the angle formed between the first and second longitudinal axes is between 10 degrees and 90 degrees (“housing 112A may be angled with respect to base 200A at about 20 degrees when pivoted to a needle-guide position as shown in FIG. 5. In some exemplary embodiments, the angular relationship between housing 112A and base 200A when in the needle-guide position may approximately correspond to the angular relationship between straight section 104A and bent section 106A. Some exemplary needle systems 10A may include straight sections 104A angled with respect to bent sections 106A at about 15-30 degrees.” [0058]).

Regarding claim 4, Bonutti teaches the catheter assembly of claim 3, wherein the angle formed between the first and second longitudinal axes is 30 degrees (“housing 112A may be angled with respect to base 200A at about 20 degrees when pivoted to a needle-guide position as shown in FIG. 5. In some exemplary embodiments, the angular relationship between housing 112A and base 200A when in the needle-guide position may approximately correspond to the angular relationship between straight section 104A and bent section 106A. Some exemplary needle systems 10A may include straight sections 104A angled with respect to bent sections 106A at about 15-30 degrees.” [0058]).

Regarding claim 21, Bonutti teaches a catheter assembly (needle system 10) comprising: a catheter adapter body (base 200 and housing 112), the catheter adapter body comprising: a proximal end; a distal end; an inferior surface (surface 204); a superior surface (surface having pivot 202; Figure 1); and a catheter adapter channel (housing 112) formed within the catheter adapter body and extending from the superior surface (Figure 1); and a catheter (needle 102; “flexible needles 102” [0046]) comprising: a proximal end; a distal end; and a catheter lumen extending between the proximal end and the distal end of the catheter (Figure 2), wherein: the proximal end of the catheter is coupled to the catheter adapter body such that the catheter lumen is in fluid communication with the catheter adapter channel (“housing 112 may include a proximal end 116, which may include a connector for coupling to a conduit for conveying fluids to and/or from the needle 102 and/or a container, such as a tube for collecting a blood sample.” [0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US 2011/0202123) in view of Abitabilo et al. (US 2017/0239443).
	Regarding claim 5, Bonutti teaches the catheter assembly of claim 1. Bonutti fails to explicitly teach at least a portion of the catheter lumen proximate the catheter adapter body is coaxial with the catheter adapter channel formed within the catheter adapter body. Abitabilo teaches a catheter assembly (catheter assembly 100) comprising: a catheter adapter body (catheter hub 110) comprising: a catheter adapter channel (first internal fluid passageway 142) formed within the catheter adapter body (Figure 10B); and a catheter (catheter tube 108) comprising a catheter lumen (lumen 128) extending between the proximal and distal ends of the catheter (Figure 10B), wherein: the proximal end of the catheter is coupled to the catheter adapter body such that the catheter lumen is in fluid communication with the catheter adapter channel (“the distal end 136 of the catheter hub body 130 is operably coupled to the proximal end 126 of the catheter tube 108, such that the lumen 128 of the catheter tube 108 is in fluid communication with the first internal fluid passageway 142.” [0128]; Figure 10B); and wherein at least a portion of the catheter lumen (lumen 128) proximate the catheter adapter body (catheter hub 110) is coaxial with the catheter adapter channel (first internal fluid passageway 142) formed within the catheter adapter body (Figures 10B and 18C). Before the effective filing date of the claimed invention, it would have been obvious to modify the catheter assembly of Bonutti to include that at least a portion of the catheter lumen proximate the catheter adapter body is coaxial with the catheter adapter channel formed within the catheter adapter body based on the teachings of Abitabilo to provide access for a catheter insertion device to properly insert the catheter into the vein of a patient (Abitabilo [0105-0106]). 

Regarding claim 6, Bonutti teaches the catheter assembly of claim 1. Bonutti fails to explicitly teach a septum coupled to the catheter adapter body adjacent the catheter adapter channel, wherein the septum comprises one of: a single component septum; and a multi-component septum. Abitabilo teaches a catheter assembly (catheter assembly 100) comprising: a catheter adapter body (catheter hub 110) comprising: a catheter adapter channel (first internal fluid passageway 142) formed within the catheter adapter body (Figure 10B), further comprising a septum coupled to the catheter adapter body adjacent the catheter adapter channel (Figure 10B; [0130]), wherein the septum comprises one of: a single component septum (Figure 10B; see also septum 126C of Figures 19A-20, for example); and a multi-component septum (“Referring to FIGS. 23A-26B, septum 126E-H can include a first septum portion 228A-D having a distal end 230 and a proximal end 232, and a second septum portion 234A-D having a distal end 236 and a proximal end 238, wherein the proximal end 232 of the first septum portion 228A-D is operably coupled to the distal end 236 of the second septum portion 234A-D.” [0155]). Before the effective filing date of the claimed invention, it would have been obvious to modify the catheter assembly of Bonutti to include a septum coupled to the catheter adapter body based on the teachings Abitabilo to seal catheter adapter channel and prevent blood from inadvertently exiting the catheter assembly when a sample container is not connected (Abitabilo [0005]). 

Regarding claim 7, Bonutti teaches the catheter assembly of claim 1. Bonutti fails to explicitly teach the catheter adapter body further comprises an access port in fluid communication with the catheter adapter channel. Abitabilo teaches a catheter assembly (catheter assembly 100) comprising: a catheter adapter body (catheter hub 110) comprising: a catheter adapter channel (first internal fluid passageway 142) formed within the catheter adapter body (Figure 10B), the catheter adapter body further comprises an access port (side port 150) in fluid communication with the catheter adapter channel (“the side port 150 is in fluid communication with the first internal fluid passageway 142.” [0129]). Before the effective filing date of the claimed invention, it would have been obvious to modify the catheter assembly of Bonutti to include an access port based on the teachings of Abitabilo to allow for venting of air trapped within the catheter assembly (Abitabilo [0015]). 

Regarding claim 15, Bonutti teaches a catheter system (needle system 10) comprising: a catheter adapter (base 200 and housing 112), the catheter adapter comprising: a proximal end; a distal end; an inferior surface (surface 204); a superior surface (superior most surface of housing 112, see annotated Figure 2 below); and a catheter adapter channel (through housing 112) formed within the catheter adapter, a catheter (needle 102; “flexible needles 102” [0046]) comprising: a proximal end; a distal end; and a catheter lumen extending between the proximal end and the distal end of the catheter (Figure 2), wherein: the proximal end of the catheter is coupled to the catheter adapter body such that the catheter lumen is in fluid communication with the catheter adapter channel (“housing 112 may include a proximal end 116, which may include a connector for coupling to a conduit for conveying fluids to and/or from the needle 102 and/or a container, such as a tube for collecting a blood sample.” [0047]); the catheter comprises a first longitudinal axis extending along a center axis of the catheter lumen (Figure 1); a cross-section of the proximal end of the catheter adapter comprises a lower edge parallel to the superior surface (along surface 204; Figure 1), a second longitudinal axis extending along a center axis of the proximal end of the catheter adapter equidistant between the lower edge and the superior surface (see annotated Figure 2 below); and an angle formed between the first longitudinal axis of the catheter and the second longitudinal axis of the catheter adapter is greater than 4 degrees (Figures 5 and 6, for example; “housing 112A may be angled with respect to base 200A at about 20 degrees when pivoted to a needle-guide position as shown in FIG. 5.” [0058]).
Bonutti fails to explicitly teach the catheter system comprising a needle hub; and an introducer needle coupled to the needle hub, wherein the introducer needle is configured to be removably insertable within the catheter adapter channel and the catheter lumen. Regarding claim 15, Abitabilo teaches a catheter system (closed catheter assembly 101) comprising: a catheter adapter (catheter hub 110) comprising: a catheter adapter channel (first internal fluid passageway 142) formed within the catheter adapter body (Figure 10B), a catheter (catheter tube 108) coupled to the catheter adapter such that the catheter lumen is in fluid communication with the catheter adapter channel (“the distal end 136 of the catheter hub body 130 is operably coupled to the proximal end 126 of the catheter tube 108, such that the lumen 128 of the catheter tube 108 is in fluid communication with the first internal fluid passageway 142.” [0128]; Figure 10B); and a needle assembly (catheter insertion device 102 having needle assembly 103) comprising: a needle hub (needle hub 262); and an introducer needle (insertion needle 104) coupled to the needle hub (“insertion needle 104 operably coupled to a needle hub 262” [0108]), wherein the introducer needle is configured to be removably insertable within the catheter adapter channel and the catheter lumen (Figures 4A-4B; “FIG. 4A depicts the catheter insertion device 102 in a first or ready for use position, in which the catheter assembly 100 is selectively coupled to the catheter insertion device 102.” [0105]; “With the catheter assembly 100 positioned as desired, the clinician can withdraw the needle 104 by pulling a needle assembly 103 of the catheter insertion device 102 proximally, away from the subject while holding the catheter assembly 100 generally stationary with respect to the subject. The needle assembly 103 can be pulled proximally until the needle 104 of the catheter insertion device 102 is separated from the catheter assembly 100 and safely housed within the needle housing 105 of the catheter insertion device 102.” [0106]). Before the effective filing date of the claimed invention, it would have been obvious to modify the catheter system of Bonutti to include a needle assembly based on the teachings of Abitabilo to provide a catheter insertion device to [AltContent: textbox (Lower edge )]properly insert the catheter into the vein of a patient (Abitabilo [0105-0106]).

Regarding claim 16, modified Bonutti teaches the catheter system of claim 15, wherein: an angle formed between the first longitudinal axis of the catheter and second longitudinal axis of the catheter adapter is greater than 10 degrees (Figures 5 and 6, “housing 112A may be angled with respect to base 200A at about 20 degrees when pivoted to a needle-guide position as shown in FIG. 5. In some exemplary embodiments, the angular relationship between housing 112A and base 200A when in the needle-guide position may approximately correspond to the angular relationship between straight section 104A and bent section 106A. Some exemplary needle systems 10A may include straight sections 104A angled with respect to bent sections 106A at about 15-30 degrees.” [0058]).

Regarding claim 17, modified Bonutti teaches the catheter system of claim 16, wherein the angle formed between the first longitudinal axis of the catheter and second longitudinal axis of the catheter adapter is between 10 degrees and 90 degrees (“housing 112A may be angled with respect to base 200A at about 20 degrees when pivoted to a needle-guide position as shown in FIG. 5. In some exemplary embodiments, the angular relationship between housing 112A and base 200A when in the needle-guide position may approximately correspond to the angular relationship between straight section 104A and bent section 106A. Some exemplary needle systems 10A may include straight sections 104A angled with respect to bent sections 106A at about 15-30 degrees.” [0058]).

Regarding claim 18, modified Bonutti teaches the catheter system of claim 17, wherein the angle formed between the first longitudinal axis of the catheter and second longitudinal axis of the catheter adapter is 30 degrees (“housing 112A may be angled with respect to base 200A at about 20 degrees when pivoted to a needle-guide position as shown in FIG. 5. In some exemplary embodiments, the angular relationship between housing 112A and base 200A when in the needle-guide position may approximately correspond to the angular relationship between straight section 104A and bent section 106A. Some exemplary needle systems 10A may include straight sections 104A angled with respect to bent sections 106A at about 15-30 degrees.” [0058]).

Regarding claim 19, Bonutti teaches the catheter system of claim 14. Modified Bonutti fails to explicitly teach at least a portion of the catheter lumen proximate the catheter adapter is coaxial with the catheter adapter channel formed within the catheter adapter. Abitabilo teaches a catheter assembly (catheter assembly 100) comprising: a catheter adapter body (catheter hub 110) comprising: a catheter adapter channel (first internal fluid passageway 142) formed within the catheter adapter body (Figure 10B); and a catheter (catheter tube 108) comprising a catheter lumen (lumen 128) extending between the proximal and distal ends of the catheter (Figure 10B), wherein: the proximal end of the catheter is coupled to the catheter adapter body such that the catheter lumen is in fluid communication with the catheter adapter channel (“the distal end 136 of the catheter hub body 130 is operably coupled to the proximal end 126 of the catheter tube 108, such that the lumen 128 of the catheter tube 108 is in fluid communication with the first internal fluid passageway 142.” [0128]; Figure 10B); and wherein at least a portion of the catheter lumen (lumen 128) proximate the catheter adapter body (catheter hub 110) is coaxial with the catheter adapter channel (first internal fluid passageway 142) formed within the catheter adapter body (Figures 10B and 18C). Before the effective filing date of the claimed invention, it would have been obvious to modify the catheter assembly of Bonutti to include that at least a portion of the catheter lumen proximate the catheter adapter is coaxial with the catheter adapter channel formed within the catheter adapter based on the teachings of Abitabilo to provide access for a catheter insertion device to properly insert the catheter into the vein of a patient (Abitabilo [0105-0106]). 

Regarding claim 20, Bonutti teaches the catheter system of claim 15. Bonutti fails to explicitly teach a septum coupled to the catheter adapter adjacent the catheter adapter channel, wherein the septum comprises one of: a single component septum; and a multi-component septum. Abitabilo teaches a catheter assembly (catheter assembly 100) comprising: a catheter adapter (catheter hub 110) comprising: a catheter adapter channel (first internal fluid passageway 142) formed within the catheter adapter (Figure 10B), further comprising a septum coupled to the catheter adapter body adjacent the catheter adapter channel (Figure 10B; [0130]), wherein the septum comprises one of: a single component septum (Figure 10B; see also septum 126C of Figures 19A-20, for example); and a multi-component septum (“Referring to FIGS. 23A-26B, septum 126E-H can include a first septum portion 228A-D having a distal end 230 and a proximal end 232, and a second septum portion 234A-D having a distal end 236 and a proximal end 238, wherein the proximal end 232 of the first septum portion 228A-D is operably coupled to the distal end 236 of the second septum portion 234A-D.” [0155]). Before the effective filing date of the claimed invention, it would have been obvious to modify the catheter assembly of Bonutti to include a septum coupled to the catheter adapter based on the teachings Abitabilo to seal catheter adapter channel and prevent blood from inadvertently exiting the catheter assembly when a sample container is not connected (Abitabilo [0005]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783